Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 23, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  162237 & (11)(12)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 162237
                                                                     COA: 354230
                                                                     Tuscola CC: 2006-009907-FH
  MAXIMO SANDOVAL, JR.,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 9, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motions for peremptory
  reversal and to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 23, 2021
         b0616
                                                                                Clerk